internal_revenue_service number release date index number ---------------------------------------- ------------------------------------------------------------ ---------------- ---------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-104377-08 date august re ----------------------------------------- ---------------------------- ------------------- ----------------------------------------------- ---------------------------------------------------- ------------------------------------------------------------ ---------------------------------------------- ------------------------------------------- --------------------- decedent spouse trust trust trust trust trustee cpa accounting firm -------------- date year x z ------------------ ------- -------------- ----------- dear ---------------- this is in response to your authorized representative’s letter dated date and prior correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administrative regulations to sever a_trust make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code and allocate generation-skipping_transfer gst_exemption pursuant to sec_2642 to a_trust facts the facts and representations submitted are summarized as follows prior to his death decedent established a living_trust trust sec_4 of trust provides that at the decedent’s death the trust was to be divided into two parts plr-104377-08 the marital share and the bypass share trust further provides that the marital share is to be further divided into two parts the gst marital trust trust and the residuary marital trust trust the bypass_trust trust is held for the benefit of spouse decedent’s children and grandchildren and a charity sec_4 a iii a requires that trust be funded with an amount equal to decedent’s available gst_exemption under sec_4 c at the death of spouse trust and trust are to be combined and distributed under sec_4 b outright to decedent’s children and grandchildren and if none of the beneficiaries are then living to a charity sec_5 q provides that trustees are instructed to divide a_trust which would otherwise be partially exempt from gst prior to funding into two trusts so that one of these trusts is entirely exempt from gst tax decedent died on date survived by spouse their children and grandchildren spouse retained cpa to prepare decedent’s form_706 united state estate and generation-skipping_transfer_tax return on schedule m of form_706 an election was made under sec_2056 to treat trust and trust as qualified_terminable_interest_property however no reverse_qtip_election under sec_2652 was made accordingly decedent’s gst_exemption was not allocated to trust or trust under sec_2632 dollar_figurex of decedent’s gst_exemption was automatically allocated to trust because decedent was the transferor for purposes of sec_2652 and a taxable_distribution or taxable_termination could be made from trust decedent’s remaining gst_exemption equal to dollar_figurey was not automatically allocated under sec_2632 to trust or trust because without the reverse_qtip_election decedent is not treated as the transferor for purposes of sec_2652 in year when accounting firm was planning for spouse’s estate accounting firm advised spouse that trust should have been divided into two trusts pursuant to trust and a reverse_qtip_election should have been made with respect to one of the divided trusts in order to allocate decedent’s remaining gst_exemption to the trust you have requested the following rulings an extension of time under sec_301_9100-3 and sec_26_2654-1 to sever gst marital trust into a gst exempt marital trust and a gst non-exempt marital trust an extension of time under sec_301_9100-3 to make a reverse_qtip_election under sec_2652 with respect to gst exempt marital trust an extension of time under sec_301_9100-3 and sec_2642 to allocate decedent’s remaining gst_exemption to gst exempt marital trust to be effective as of decedent’s date of death plr-104377-08 law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is except as limited by sec_2056 to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate under sec_2056 no deduction is allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property is treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property is treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies under sec_2044 property subject_to a qtip_election for which a deduction is allowed under sec_2056 applies is includible in the surviving spouse’s gross_estate on that spouse’s subsequent death sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect for the tax_year at issue provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed plr-104377-08 for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of decedent's unused gst_exemption by the executor of the decedent's_estate is made on the form_706 filed on or before the date prescribed for filing the return by sec_6075 including any extensions actually granted sec_2632 provides that any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or taxable_termination might occur at or after such individual's death however no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the new trust see reg sec_26_2632-1 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_2652 provides that for purposes of chapter the term transferor means in the case of property subject_to the tax imposed by chapter the decedent an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of chapter as if the qtip_election had not been made reverse_qtip_election sec_26_2652-2 provides that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election plr-104377-08 applies sec_26_2652-2 provides that a reverse_qtip_election is made on the return on which the qtip_election is made sec_26_2654-1 provides that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if the trust is severed pursuant to a direction in the governing instrument providing that the trust be divided upon the death of the transferor sec_26_2654-1 provides that an individual’s gst_exemption under sec_2632 may be allocated to the separate trusts created pursuant to sec_26_2654-1 at the discretion of the executor or trustee under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301 b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 2001_2_cb_189 provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case as a result of the qtip_election made on decedent’s form_706 the assets of trust and trust are includible in spouse’s gross_estate pursuant to sec_2044 spouse is considered the transferor of trust and trust assets for gst tax purposes therefore decedent’s gst_exemption could not be allocated to those trusts at his death however if trust is severed into two trusts a gst exempt marital trust and a gst non-exempt marital trust and a reverse_qtip_election is made with respect to gst exempt marital trust then decedent will be treated as the transferor of the gst plr-104377-08 exempt marital trust assets and decedent’s remaining gst_exemption may be allocated to that trust based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 and sec_26_2654-1 have been satisfied therefore decedent’s estate is granted an extension of time of days from the date of this letter to sever trust into a gst exempt marital trust and a gst non-exempt marital trust to make a reverse_qtip_election pursuant to sec_2652 with respect to gst exempt marital trust and to allocate decedent’s remaining gst_exemption to gst exempt marital trust the allocation will be effective as of the date of decedent’s death the reverse_qtip_election and the allocation should be made on a supplemental form_706 and filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the supplemental form sec_706 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely william p o'shea associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
